DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 has been canceled and claims 2–21 added by preliminary amendment filed May 9, 2022.  Claims 2–21 are currently under consideration.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–4, 6–11, 13–17 and 19–21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–4, 11, 12, 17, and 18 of U.S. Patent No. 10,672,175. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims contained in U.S. Pat. No. 10,672,175.
The following table illustrates the conflicting claim pairs:
Instant Application
2
3
4
6
7
8
9
10
11
13
14
15
16
17
19
20
21
U.S. Patent 10,672,175
1, 17
17
18
2
3
4
1, 11
11
12
2
3
4
1
1
2
3
4


The following table illustrates the limitations of claim 2 of the instant application when compared against the limitations of claim 17 of U.S. Patent No. 10,672,175:
Claim 2 – Instant Application
Claim 17 – U.S. Patent No. 10,672,175
2.  At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to:
17. At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device cause the computing device to: 
determine an order dependency between two or more draw calls;
determine an order dependency between two or more draw calls; and 
re-order the two or more draw calls based on the determined order dependency;
re-order the two or more draw calls based on the determined order dependency; 
re-order two or more work items in an order independent mode, wherein the order independent mode is made in response to a guarantee of memory dependency, when the guarantee is made for a particular phase of rendering in a first mode of operation and for an entire application in a different second mode of operation.
re-order two or more work items in an order independent mode, wherein the order independent mode is made in response to a guarantee of memory dependency, when the guarantee is made for a particular phase of rendering in a first mode of operation and for an entire application in a different second mode of operation; and 

perform a full screen resolve pass to resolve one or more out-of-order issues caused in the order independent mode, wherein the full screen resolve pass is performed after performance of a tile-based order independent execution of a compute stage.


The following table illustrates the limitations of claim 9 of the instant application when compared against the limitations of claim 11 of U.S. Patent No. 10,672,175:
Claim 9 – Instant Application
Claim 11 – U.S. Patent No. 10,672,175
9.  A method of re-ordering draw calls, comprising:
11. A method of re-ordering draw calls, comprising: 
determining an order dependency between two or more draw calls;
determining an order dependency between two or more draw calls; and 
re-ordering the two or more draw calls based on the determined order dependency;
re-ordering the two or more draw calls based on the determined order dependency; 
re-ordering two or more work items in an order independent mode, wherein the order independent mode is made in response to a guarantee of memory dependency, when the guarantee is made for a particular phase of rendering in a first mode of operation and for an entire application in a different second mode of operation.
re-ordering two or more work items in an order independent mode, wherein the order independent mode is made in response to a guarantee of memory dependency, when the guarantee is made for a particular phase of rendering in a first mode of operation and for an entire application in a different second mode of operation; and 

performing a full screen resolve pass to resolve one or more out-of-order issues caused in the order independent mode, wherein the full screen resolve pass is performed after performance of a tile-based order independent execution of a compute stage.


The following table illustrates the limitations of claim 16 of the instant application when compared against the limitations of claim 1 of U.S. Patent No. 10,672,175:
Claim 16 – Instant Application
Claim 1 – U.S. Pat. 10,672,175

16.  An apparatus for graphics data processing, the apparatus comprising:
1. A computing system for graphics data processing, the computing system comprising: 

one or more processors; and 
A memory, the memory including executable instructions for a graphics driver, which when executed by one or more processors, cause the one or more processors to:
a memory coupled to the one or more processors, the memory including executable program instructions, which when executed by the host processor, cause the computing system to: 
determine an order dependency between two or more draw calls;
determine an order dependency between two or more draw calls;
re-order the two or more draw calls based on the determined order dependency;
re-order the two or more draw calls based on the determined order dependency; 
re-order two or more work items in an order independent mode, wherein the order independent mode is made in response to a guarantee of memory dependency, when the guarantee is made for a particular phase of rendering in a first mode of operation and for an entire application in a different second mode of operation.
re-order two or more work items in an order independent mode, wherein the order independent mode is made in response to a guarantee of memory dependency, when the guarantee is made for a particular phase of rendering in a first mode of operation and for an entire application in a different second mode of operation; 

define a producer stage and a consumer stage after performing the re-order of the two or more draw calls; 

provide tile-based order independent execution of a compute stage; and 

perform a full screen resolve pass to resolve one or more out-of-order issues caused in the order independent mode, wherein the full screen resolve pass is performed after performance of the tile-based order independent execution of the compute stage.


Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koneru et al. (US 2019/0332429 A1) is directed to related art, including an apparatus for graphics data processing, (Abstract of Koneru: system for scheduling in multiprocessor system) the apparatus comprising a memory, the memory including executable program instructions for a graphics driver, which when executed by the one or more processors, cause the one or more processors (Koneru ¶ 97: software implementation stored on memory and accessed by processor; ¶ 170: software driver of graphics engine) and determine an order dependency between two or more draw calls; (Konery ¶ 174: driver identifies draw calls that are order-dependent and marks them in the state to be dispatched to hardware) and reordering the two or more draw calls based on the determined order dependency (Koneru ¶ 156: dependent draw-call depends on output of previously issued draw-calls, where draw-calls are binned; ¶ 220 in sort stage, hardware sorts draw calls into bins ased on tiles covered by bounding box of each of tehse draw calls in screen space).  Koneru further discusses reordering two or more work items in an order independent mode (Koneru ¶ 224: independent draw calls can be moved anywhere in input stream without affecting final rendered frame).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616